      Case 3:20-cv-00280-KGB-PSH Document 3 Filed 10/05/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


JACQUELINE R. TANT                                          PLAINTIFF


VS.                        CASE NO. 3:20CV00280 KGB/PSH


ANDREW SAUL,
Commissioner of Social
SecurityAdministration                                      DEFENDANT



                                       ORDER


      The application to proceed in forma pauperis (docket entry no. 1) is

granted. The plaintiff, Jacqueline R. Tant (“Tant”), who is proceeding pro se, may

proceed without prepayment of fees and costs or the necessity of giving security

therefor. The Clerk of the Court shall issue, and the United States Marshal shall serve,

a summons and copy of the complaint on the defendant.

      Tant is hereby notified of her obligation to comply with the Federal Rules of

Civil Procedure and the Local Rules for the United States District Court for the

Eastern District of Arkansas. She is specifically directed to Local Rule 5.5(c)(2),

which provides the following:

             It is the duty of any party not represented by counsel to promptly
Case 3:20-cv-00280-KGB-PSH Document 3 Filed 10/05/20 Page 2 of 2




notify the Clerk and the other parties to the proceedings of any change
in his or her address, to monitor the progress of the case and to prosecute
or defend the action diligently. A party appearing for himself/herself
shall sign his/her pleadings and state his/her address, zip code, and
telephone number. If any communication from the Court to a pro se
plaintiff is not responded to within thirty (30) days, the case may be
dismissed without prejudice. Any party proceeding pro se shall be
expected to be familiar with and follow the Federal Rules of Civil
Procedure.

The motion (docket entry no. 1) is granted.

IT IS SO ORDERED this 5th day of October, 2020.



                              ____________________________________
                                UNITED STATES MAGISTRATE JUDGE
